Citation Nr: 0529555	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee arthritis.

2.  Entitlement to an initial rating in excess of 20 percent 
for instability of the right knee due to shell fragment 
wound, right knee, with retained fragment.

3.  Entitlement to a separate compensable evaluation for a 
right knee scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In October 2003, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO. 

In March 2005, the matters were remanded for additional 
evidentiary development.



FINDINGS OF FACT

1.  Arthritis of the right knee is currently manifested by 
pain, swelling, and stiffness.   Range of motion is from 10 
degrees to 90 degrees, without pain.  With pain, there is an 
additional loss of range of motion of 15 to 20 degrees of 
flexion.  

2.  Instability of the right knee is manifested by moderate 
lateral instability.

3.  The veteran has testified, under oath, that his right 
knee scar is occasionally painful and tender.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 
4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2005).

2.  An initial evaluation in excess of 20 percent for 
instability of the right knee due to shell fragment wound, 
right knee, with retained fragment, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.68, 
4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a separate 10 percent rating, but no 
higher, for a right knee scar have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.1, 4.3, 4.7, 4.31, 4.118, Diagnostic Codes 
7801-7805 (before and since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are October 2001 and March 2005 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter provided the 
substantive standard to validate those types of claims.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letter instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2005), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in August 2001.   Thereafter, the RO 
provided notice in October 2001 and March 2005.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Richard C. Chutchin, M.D., at Cheraw 
Family Medicine; and VA examination reports dated in January 
2002, April 2005 and April 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Factual Background

VA treatment records reveal chronic complaints of right knee 
pain and occasional swelling.  In July 2000, the veteran 
related that he experienced pain in the morning that improved 
throughout the day.  He denied redness or increased 
temperature; and locking or giving way of the right knee.  In 
September 2000, the veteran had complete range of motion but 
deep knee bends elicited some complaints of increasing pain 
and there was audible crepitation.  There was no swelling or 
effusion.  In January 2001, the veteran had no effusion and 
range of motion was from 0 to 130 degrees.  He demonstrated 
no varus-valgus or anterior-posterior instability.  There was 
significant crepitation with motion at the patellofemoral and 
medial compartment.  

Private treatment records revealed complaints of right leg 
pain in June 2000.  The veteran was diagnosed as having 
degenerative joint disease of the right knee with associated 
metallic foreign body.  

In January 2002, the veteran presented for a VA examination.  
Flexion was to 125 degrees.  The veteran lacked 10 degrees of 
being able to bring his right knee to neutral.  The knee was 
not unstable to varus or valgus testing, and Lachman's and 
Drawer tests were negative.  There was moderate crepitus and 
some medial joint line tenderness.  There was no effusion.  
X-rays revealed a 2x3 millimeter shrapnel fragment in the 
intercondylar region of the right knee and mild traumatic 
joint disease in all three compartments.  There was a five-
centimeter curved scar medial to the right lower patella.  
The scar was about one-centimeter wide, slightly elevated and 
of normal color.  The scar was not tender.  

In October 2003, the veteran presented testimony at a Travel 
Board hearing.  The veteran's subjective complaints included 
right knee pain and swelling.  Additionally, his knee would 
frequently give away or give out, and he experienced problems 
squatting.  When he did squat, his knee would pop.  On one 
occasion, the veteran attempted to use crutches, but then 
switched to a knee brace.  The veteran also testified that 
his right knee scar was, at times, tender and painful.   

In April 2004, the veteran again presented for a VA 
examination.  The veteran's subjective complaints included 
giving way of the knee, chronic swelling, and occasional 
locking.  Flare-ups occurred with increased activities, and 
repetitive use increased his pain.  Physical examination 
revealed flexion from 0 to 95 degrees, without pain, and to 
115 degrees with pain.  His right knee revealed bony changes 
on the medial aspect with positive medial joint line 
tenderness.  There was a 6.5-centimeter scar of the medial 
joint line that was oblique.  There was positive 
patellofemoral crepitation and apprehension.  The veteran was 
diagnosed as having severe degenerative arthrosis of the 
right knee, with range of motion additionally limited by pain 
and increased activity.  

In April 2005, the veteran reported for an additional VA 
examination.  The veteran's subjective complaints included 
pain, stiffness, and swelling.  He denied any heat or 
redness.  He submitted that his knee frequently gave away and 
was unstable.  The examiner noted that he had some mechanical 
symptoms, but no true locking.  Repetitive use did cause 
increased pain.  Flare-ups typically occurred twice a week 
and endured for several days.  The veteran had never had any 
injections or physical therapy for his knee.  He did make use 
of a brace.  The veteran was employed as a forklift operator. 
Although he was employed, the veteran submitted that he had 
to take frequent breaks because of the pain in his knee.  He 
was able to perform his routine activities of daily living, 
but was unable to play basketball because of his right knee.  
Physical examination revealed range of motion from 10 to 90 
degrees, without pain.  With pain, he had an additional loss 
of 15 to 20 degrees of range of motion and flexion.  With 
repetitive use, he lost about the terminal 15 degrees of 
flexion.  The examiner noted tenderness along his joint line 
and 2+ anterior instability.  The veteran was stable to 
varus, valgus, and posterior stresses.  There was pain with 
medial and lateral McMurray's examinations.  He had 5/5 
strength of knee flexion and extension.  Radiographs revealed 
severe tricompartmental degenerative joint disease of the 
right knee, with retained metallic foreign body.  The scar 
was oblique, measured six centimeters, slightly 
hypopigmented, and raised.  It was nontender and the scar 
itself did not affect joint mobility nor was it unstable.  


Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. 

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


Analysis

1.  Right Knee, Arthritis & Instability

The RO has evaluated the veteran's service-connected right 
knee disability under two separate rating criteria.  The 
veteran's right knee traumatic arthritis is rated as 10 
percent disabling under Diagnostic Code 5010, pertaining to 
traumatic arthritis. The veteran's service-connected right 
knee lateral instability is rated as 20 percent disabling 
under Diagnostic Code 5257, pertaining to other impairment of 
the knee.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

The Board will initially address whether the veteran is 
entitled to a rating in excess of 10 percent for his service-
connected arthritis of the right knee.  The veteran's right 
knee arthritis is rated as 10 percent disabling because he 
has arthritis of a major joint under Diagnostic Codes 5010.  
A 20 percent disability rating is not warranted because the 
medical evidence of record does not reveal x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.

In an effort to determine whether a higher evaluation may be 
assigned to the right knee arthritis, the Board also 
considered rating criteria based on limitation of motion and 
knee disabilities found in Diagnostic Codes 5260 and 5261, 
also under 38 C.F.R. § 4.71.  The Board notes that 38 C.F.R. 
§§ 4.40 and 4.45 require the Board to consider a veteran's 
pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  Thus, in 
accordance therewith, and in accordance with 38 C.F.R. § 
4.59, which requires consideration of painful motion with any 
form of arthritis, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Unfortunately, the 
evidence does not support the assignment of a rating in 
excess of 10 percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations.  In January 2002, the 
veteran's range of motion was from 10 degrees to 125 degrees.  
In April 2004, the veteran's range of motion was from 0 to 95 
degrees, without pain, and to 115 degrees, with pain.  In 
April 2005, the veteran's range of motion was from 10 degrees 
to 90 degrees, without pain.  The veteran had an additional 
loss of 15 to 20 degrees of flexion with pain.  

Based on such evidence, the Board finds that, the veteran's 
right knee extension is limited, at worst, to 10 degrees when 
considering functional loss due to complaints of pain.  The 
evidence supports a conclusion that the loss of motion in the 
right knee more nearly approximates the criteria for a 10 
percent rating under Diagnostic Code 5261, when given 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204 (1995).  

Regarding limitation of flexion, the Board notes that, at 
worst, the veteran's right knee flexion was limited by pain 
and fatigability to 70 degrees.  This is still considerably 
greater than the criteria necessary for a compensable rating.  
Thus, the veteran is not entitled to a separate rating due to 
loss of flexion.  38 C.F.R. § 4.71a, DC 5260.

As to the veteran's service-connected right knee lateral 
instability, a 20 percent disability rating is currently 
assigned under 38 C.F.R. § 4.71a, DC 5257.  A 20 percent 
rating contemplates moderate impairment due to recurrent 
subluxation or lateral instability.  A maximum 30 percent 
rating is warranted for severe impairment of the knee.  

The April 2005 examination documented that the veteran 
utilized a knee brace and had 2+ anterior instability and 
tenderness along his joint line. The veteran stated that he 
had frequent giving away and instability of the knee; 
however, he had never had any injections or physical therapy 
for his knee and he was able perform his routine activities 
of daily living, including maintaining his employment as a 
forklift operator.  The veteran was also stable to varus, 
valgus, and posterior stresses.    In conclusion, the 
veteran's service-connected right knee lateral instability is 
properly reflected by the current 20 percent evaluation for 
moderate impairment due to recurrent subluxation or lateral 
instability.

In summary, the Board finds that the currently assigned 
evaluation of 20 percent assigned under Diagnostic Code 5257 
for right knee lateral instability and the separate 10 
percent rating for right knee arthritis properly reflect the 
veteran's right knee disability picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disabilities.  There is no indication that his right knee 
disabilities, in and of itself, are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Thus, 
referral for consideration of extraschedular rating is not 
warranted.

2. Right Knee, Scar

During the pendency of the veteran's appeal, VA promulgated 
new regulations for rating disability from scars and skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  Therefore, prior to August 30, 
2002, the Board may apply only the previous version of the 
rating criteria.  As of August 30, 2002, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

In July 1971, the veteran was originally granted service-
connection for residuals, from shell fragment wounds, right 
knee, with retained foreign bodies.  His disability was 
awarded a noncompensable disability rating under Diagnostic 
Code 7805.  

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1):  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1):  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1):  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Under Diagnostic code 7805, 
scars, other; are rated on limitation of function of affected 
part.

The Board has also considered the veteran's arguments to the 
effect that a separate compensable rating is warranted for 
scarring.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court held that conditions are to be rated separately unless 
they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14. Thus, where 
manifestations such as symptomatic scarring or nerve 
involvement are present, VA must consider whether such 
manifestations are, in fact, separately compensable.

In light of the above, the Board recognizes that the 
residuals of a shell fragment wound, right knee, with 
retained foreign body, unquestionably resulted in scarring. 
The objective medical evidence of record, however, fails to 
establish that such scarring is symptomatic.  The VA medical 
examination in January 2002,  the veteran's scar was 
described as five-centimeters long, one-centimeter wide, 
slightly elevated, and non-tender.  In April 2005, the 
veteran's scar was described as six-centimeters long and 
oblique.  The scar was slightly hypopigmented and raised.  
The scar was not tender or unstable, nor did it affect joint 
mobility.  Accordingly, it does not warrant a compensable 
evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 
through 7805 (2002) (as in effect prior to August 30, 2002), 
and as amended by 67 Fed. Reg. 49,590 - 49,599 (July 31, 
2002) and corrections in 67 Fed. Reg. 58,448-58,449 (Sept. 
16, 2002).

Nonetheless, at an October 2003 hearing, the veteran 
testified under oath that his right knee scar was 
occasionally tender and painful. Based on his testimony, and 
affording him the benefit of the doubt, the Board finds that 
a separate 10 percent rating is warranted for tender scarring 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  This 
symptomatology does not overlap with the symptomatology upon 
which the 20 percent assigned under Diagnostic Code 5257 for 
right knee lateral instability and the separate 10 percent 
rating for right knee arthritis is based.   It is also noted 
that the evidence does not show, nor has the veteran 
contended, that the criteria for a separate rating in excess 
of 10 percent is warranted.  See 38 C.F.R. § 4.118.


ORDER

A rating in excess of 10 percent for right knee arthritis is 
denied.

An initial rating in excess of 20 percent for instability of 
the right knee, due to shell fragment wound, right knee, with 
retained fragment, is denied.

A separate 10 percent rating for a right knee scar is 
granted. 




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


